VACATE AND REMAND and Opinion Filed November 18, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00788-CV

                                 EBAY, INC., Appellant
                                         V.
                              ORIGAMI OWL, LLC, Appellee

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-01112-2014

                            MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                  Opinion by Justice Francis
       Before the Court is the parties’ joint motion to dismiss the appeal. We grant the motion

to the extent that we vacate the trial court’s order without regard to the merits and remand this

case to the trial court for rendition of judgment in accordance with their agreement. See TEX. R.

APP. P. 42.1(a)(2).




140788F.P05
                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

EBAY, INC., Appellant                              On Appeal from the 417th Judicial District
                                                   Court, Collin County, Texas.
No. 05-14-00788-CV        V.                       Trial Court Cause No. 417-01112-2014.
                                                   Opinion delivered by Justice Francis.
ORIGAMI OWL, LLC, Appellee                         Justices Evans and Stoddart, participating.

        In accordance with this Court’s opinion of this date, the order of the trial court is
VACATED without regard to the merits and this case is REMANDED to the trial court for
rendition of judgment in accordance with the parties’ agreement.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered November 18, 2014.




                                             –2–